Hill, J., dissenting: I agree with the majority that the partnership income belongs, and is taxable, to petitioners. I do not agree with the majority that the partnership is entitled to deduct the amount of rental paid petitioners’ wives on property which they purchased with distributions to them of partnership funds. The majority holds that the wives of petitioners were not members of the partnership and that accordingly they were not entitled to share in the partnership income. The distributions to the wives with which they purchased the rental property were made to them on the theory that they were entitled as members of the partnership to share in the partnership income. It is not contended that such distributions were otherwise made. Certainly, the distributions were not made as gifts to the wives. It, therefore, appears that the rental property was purchased with partnership funds and was accordingly partnership property. The partnership is not entitled, for tax purposes, to deduct rentals for the use of its own property.